
	

113 HR 5789 IH: Rapid DNA Act of 2014
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5789
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a system for integration of Rapid DNA instruments for use by law enforcement to reduce
			 violent crime and reduce the current DNA analysis backlog.
	
	
		1.Short titleThis Act may be cited as the Rapid DNA Act of 2014.
		2.DefinitionsThe DNA Identification Act of 1994 (42 U.S.C. 14132) is amended by inserting at the end the
			 following:
			
				__.Definitions
					(1)The term reference DNA sample means a tissue, fluid, or other bodily sample of an individual on which a DNA analysis can be
			 carried out.
					(2)The term DNA analysis means analysis of the deoxyribonucleic acid (DNA) identification information from a bodily sample.
					(3)The term sample-to-answer DNA analysis systems means fully automated systems that after input of a DNA sample can perform all necessary sample
			 preparation and analysis with no operator intervention.
					(4)The term qualified agencies means booking stations, jails, prisons, detention centers, other law enforcement organizations,
			 and facilities outside of forensic laboratories that can perform DNA
			 analysis using sample-to-answer DNA systems on subjects meeting current
			 legislative guidelines.
					(5)The term operators means persons trained to operate a sample-to-answer DNA system.. 
		3.Revised quality assurance and proficiency testing standardsSection 210303 of the DNA Identification Act of 1994 (42 U.S.C. 14131) is amended—
			(1)in subsection (a)(1)(B), by inserting after Technology the following: , and members from Federal, State, and local law enforcement agencies.;
			(2)in subsection (a)(1)(C), by inserting after DNA the following: and separate standards for testing the proficiency of qualified agencies, and operators, in
			 conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.;
			(3)in subsection (a)(2), by inserting after DNA the following: DNA and separate standards for testing the proficiency of qualified agencies, and operators, in
			 conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.;
			(4)in subsection (a)(3), by inserting after used by forensic laboratories the following: and by qualified agencies conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.; and by inserting after determine whether a laboratory the following: , or agency,;
			(5)in subsection (a)(4), by inserting after for purposes of this section the following: , and for qualified agencies the quality assurance guidelines recommended by the scientific working
			 group on DNA analysis methods.;
			(6)in subsection (c)(1)(A), by inserting after forensic DNA analyses the following: ; and qualified agencies conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.;
			(7)in subsection (c)(1)(B), by inserting after forensic DNA analyses the following: ; and for qualified agencies conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.;
			(8)in subsection (c)(1)(C), by inserting after forensic DNA analyses the following: ; and qualified agencies conducting analyses of DNA samples using sample-to-answer DNA analysis
			 systems.; and
			(9)in subsection (c)(2), by inserting after routine evidence the following: ; and for qualified agencies the term blind external proficiency test means a test that is presented to qualified agencies through a second agency and appears to the
			 operator to involve routine DNA samples for sample-to-answer DNA analysis
			 systems..
			4.Qualifying agenciesSection 210304 of the DNA Identification Act of 1994 (42 U.S.C. 14132) is amended—
			(1)in subsection (b)(2), by inserting after laboratories the following: or qualified agencies;
			(2)in subsection (b)(2)(A), by striking ; and at the end and inserting a semicolon; and
			(3)in subsection (b)(2), by inserting the following new subparagraph:
				
					(C)are a qualifying agency engaged in the intake, processing, booking, detention, or incarceration of
			 individuals charged or convicted of qualifying offenses and the analysis
			 of DNA samples is conducted on a sample-to-answer DNA analysis system; and.
			5.District of Columbia DNA analysisSection ____ of the DNA Identification Act of 1994 (42 U.S.C. 14135b) is amended in subsection (b),
			 by inserting after the DNA shall be analyzed the following: on a sample-to-answer DNA analysis system.
		
